Citation Nr: 1035939	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-27 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include low back strain and degenerative changes (claimed as low 
back injury).

2.  Entitlement to service connection for residuals of a broken 
right ankle.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus (claimed as 
ringing in the ears).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to December 
1985, with subsequent periods of service in the Army Reserves 
thereafter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In May 2010, the Veteran testified at a hearing before the 
undersigned Acting Veteran's Law Judge, seated at the RO (Travel 
Board hearing).  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran injured his back during service; experienced 
chronic back symptoms in service; and has experienced continuity 
of symptomatology of the back thereafter.

2.  The Veteran did not sustain an in-service injury or disease 
of the right ankle during active service during a period of 
active duty for training; the Veteran's current right ankle 
disorder did not have its onset during service, and is not 
causally related to any incident in service.

3.  The Veteran experienced some noise exposure in service; did 
not experience chronic symptoms of left ear hearing loss in 
service or continuous symptoms of left ear hearing loss since 
service; does not have left ear hearing loss "disability" 
according to VA compensation standards; and left ear hearing loss 
is not shown to be causally or etiologically related to service.

4.  The Veteran experienced some noise exposure in service; did 
not experience tinnitus in service; did not experience continuous 
symptoms of tinnitus since service; and currently reported 
tinnitus is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, service 
connection for a low back disability is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  A right ankle disorder was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for left ear hearing loss 
have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2009).

4.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Because the determination below 
constitutes a grant of the Veteran's claim for service connection 
for a low back disorder, there is no reason to discuss the impact 
of the VCAA on that particular issue.  As the Board will deny the 
Veteran's remaining claims, the Board will review compliance with 
the VCAA.  

a.  Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103. In order to meet the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
VCAA notice must (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include (1) the Veteran's status; (2) 
the existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

An August 2006 VCAA notice substantially satisfied the provisions 
of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the 
Veteran about the information and evidence not of record that was 
necessary to substantiate his claims; the information and 
evidence that VA would seek to provide; the information and 
evidence the Veteran was expected to provide; and the information 
required by Dingess.

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's VA, private, 
and service treatment records to assist the Veteran with his 
claims.  The Board notes that the RO specifically requested that 
the National Personnel Records Center provide all service 
treatment (medical) and dental records.  Although most of these 
records indicated treatment during the Veteran's period of active 
duty, ending in his December 1985 discharge.  Reserves service 
treatment records, dated January 1988, indicate a left ankle 
injury and subsequent treatment at the Air Force Base Hospital in 
Austin, Texas.  

During the pendency of this appeal, the Veteran has stated that 
he injured his right ankle in 1986 or 1987 and was treated at the 
same Air Force Base Hospital.  In assisting to confirm the 
Veteran's account of an in-service injury, the RO attempted to 
procure records from the Air Force Base Hospital described by the 
Veteran for the years 1986 and 1987.  However, the National 
Personnel Records Center (NPRC) informed the RO that the hospital 
had no records indicating that the Veteran was treated at that 
facility during those years.  As the RO acquired the complete 
service treatment records, to include Reserve records from the 
NPRC, and made reasonable efforts to procure the evidence 
requested by the Veteran, remanding to attempt to procure such 
evidence another time would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

In fulfilling the duty to assist, the Veteran was provided a VA 
audiological examination that was thorough and productive of 
medical findings regarding the nature and etiology of the claims 
for service connection for hearing loss and service connection 
for tinnitus.  As such, there is no duty to provide an additional 
examination or medical opinion for these claims.  38 U.S.C.A. § 
5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The Veteran was not afforded a VA examination or VA medical 
opinion regarding the claim for service connection for a right 
ankle disorder.  In this regard, the duty to assist also includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), stated 
that an examination is required when (1) there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which 
requires that the evidence of record "indicate" that the claimed 
disability or symptoms "may be" associated with the established 
event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Board concludes an examination is not needed in this case 
with regard to the issue of service connection for right ankle 
disorder.  In this decision, the Board has found as a fact that 
there was no in-service injury or disease of the right ankle, 
including no chronic in-service symptoms of disability of the 
right ankle, and the reports of continuous post-service 
symptomatology have found herein not to be credible.  Because 
there is no in-service injury or disease to which competent 
medical opinion could relate a current disability of the right 
ankle, there is no reasonable possibility that a VA examination 
or opinion could aid in substantiating the current claim for 
service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) 
(VA "is not required to provide assistance to a claimant . . . 
if no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury of the right ankle, referral 
of this case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's claimed disability of the right ankle 
would in essence place the examining physician in the role of a 
fact finder, would suggest reliance on an inaccurate history of 
occurrence of an in-service injury or disease, and could only 
result in a speculative opinion or purported opinion of no 
probative value.  For these reasons the Board finds that, even 
under the low threshold of McLendon, an examination with medical 
opinion is not required here.  
 
Regarding the May 2010 Board hearing, in Bryant v. Shinseki, --- 
Vet. App. ----, No. 08-4080 (Jul. 1, 2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge 
(VLJ) who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.   Here, 
during the May 2010 Board personal hearing, the Acting VLJ 
specifically noted the issues of service connection and what was 
necessary to substantiate the Veteran's respective claims.  In 
addition, the Acting VLJ sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked or was outstanding that might 
substantiate the claims.  Therefore, the Board has substantially 
complied with the requirements of Bryant.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.   
By contrast, as noted above, the hearing focused on the elements 
necessary to substantiate each individual claim and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claims for 
benefits.  As such, the Board finds that, consistent with Bryant, 
the Board has complied with the duties set forth in 
38 § C.F.R. 3.103(c)(2). 

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
Service Connection Laws and Regulations

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.306 (2009).  In addition to the period of active duty 
noted in the Introduction to this decision, the Veteran had 
additional service with the Army Reserves.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in the line of duty.  
38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) 
and (d).  Presumptive periods do not apply to ACDUTRA.  Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection 
may be granted for a disability resulting from a disease or 
injury incurred or aggravated while performing ACDUTRA or for 
disability as the result of an injury incurred or aggravated 
during inactive duty for training (INACDUTRA).  38 U.S.C.A. § 
101(2), (24); 106; 38 C.F.R. § 3.6(a).

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Certain disabilities, including arthritis and hearing loss, are 
presumed service connected if they manifest to a compensable 
degree within one year of service.  38 C.F.R. §§ 3.307, 3.309 
(2009).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

The Veteran contends that he injured his back while playing 
basketball during service in 1982 or 1983.  The Veteran asserts 
that he did not report to sick call or for treatment because he 
did not want to gain a reputation as a "malingerer."  He 
generally asserts that he has experienced chronic low back 
symptoms in service and continuous low back symptoms since 
service separation.  

After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence is roughly in 
equilibrium as to whether the Veteran's current low back disorder 
is related to an in-service injury.  The Board finds that the 
Veteran injured his back during service, and experienced chronic 
back symptoms in service.  Although service treatment records do 
not contain any record indicating diagnosis or treatment for a 
back disorder, in the Veteran's October 1985 discharge report of 
his medical history, the Veteran wrote that he had a history or 
current complaints of recurrent back pain.  A physician noted on 
this report that the Veteran stated that he had low back pain off 
and on since 1982.  

The Board also finds that the Veteran has experienced continuity 
of symptomatology of the back since service separation.  The 
Veteran has stated throughout the pendency of this appeal that he 
has experienced occasional back pain since discharge from 
service.  He has also filed supportive letters from friends and 
his wife, indicating frequent complaints of back pain over the 
years.  In a November 1989 private treatment record, written soon 
after the end of the Veteran's Reserve service, under the 
"diagnosis" section of the report, a private examiner wrote a 
history of recurrent back pain.  Subsequent treatment records 
indicate further treatment for chronic back pain. 

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  In a January 2007 VA 
medical examination report, a VA examiner indicated reviewing the 
Veteran's claims file, including the service treatment records 
and private treatment records indicating complaints and diagnoses 
for low back problems.  After a physical examination, the VA 
examiner diagnosed degenerative changes of the lumbosacral spine.  
In the conclusions, the examiner opined that the Veteran's 
current back symptoms were related to degenerative changes in the 
spine and that these changes were related to the aging process.  
In explaining the opinion, the examiner wrote that there was an 
absence of any reported injury resulting in prolonged treatment 
and chronicity of treatment.  

The Board notes that, although the examiner indicated reviewing 
the service treatment records and the post-service private 
treatment records, she did not note either the Veteran's in-
service complaint of recurrent back trouble or the subsequent 
treatment for chronic back pain beginning soon after discharge 
from Reserves.  As the examiner did not note evidence supportive 
of the Veteran's claim in her conclusions, the Board finds her 
opinion to be based upon an inaccurate history and, therefore, 
lacking in probative value.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).

Reviewing the other evidence of record, in a June 2010 private 
treatment record, the examiner diagnosed the Veteran as having 
chronic back pain with small disc protrusion, L4-5, not resulting 
in spinal stenosis.  In his conclusions, the examiner noted that 
the Veteran claimed that he initially injured his back with a 
twisting injury while playing basketball in service, and that he 
experienced episodic back pain since that time, approximately 
four times per year.  The examiner opined that it was possible to 
sustain a disc protrusion in the lumbar spine with a twisting 
injury, but he could not say with specificity that the basketball 
injury was the causative event.  Although this opinion is 
supportive of the Veteran's claim, the Board notes that it is 
speculative and, as such, is of weak probative value.  See 
38 C.F.R. § 3.102 (indicating that a finding of service 
connection may not be based on a resort to speculation or even 
remote possibility).

Reviewing the evidence of record in its totality, however, the 
Board notes that the June 2010 private examiner's opinion 
indicates at least some likelihood that the Veteran's current 
back disability is related to the claimed in-service accident.  
As the service treatment records include a history or recurring 
back pain during service, and, consistent with the Veteran's 
statements and testimony and other lay statements, both private 
treatment records and lay evidence indicate continuity of back 
pain symptomatology since soon after service, the Board finds the 
evidence before and against the Veteran's claim for service 
connection for a low back disorder to be in relative equipoise.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection for a low back disorder is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Ankle Disorder

The Veteran contends that his current right ankle disorder 
originated in service and has continued since that time.  In a 
May 2010 Board personal hearing, the Veteran testified that he 
injured his ankle during Reserve service in 1986 or 1987, when he 
fell down a flight of stairs at the reserve center in Austin, 
Texas.  He recalled being taken to the Air Force Base hospital 
and diagnosed with a broken right ankle.  

After a review of all the evidence of record, lay and medical, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not sustain a right ankle injury in service, and 
that a right ankle disorder was not chronic in service.  The 
Veteran's service treatment records do not contain any record 
indicating diagnosis or treatment for a right ankle injury.  

The Board finds not to be credible the Veteran's assertion that 
he incurred a right ankle injury during service with the Army 
Reserves.  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Throughout the record of evidence, the 
Veteran has stated that in either 1986 or 1987 he injured his 
right ankle when he fell down a flight of stairs at the Austin, 
Texas Reserves center, while carrying a tray of ready to eat 
meals.  He asserted that he was taken to the Air Force Base 
hospital in Austin, Texas, where examiners diagnosed a fracture 
of the right ankle.  (Hearing Transcripts, pages 20-22).  

Reviewing the medical evidence of record, in a January 1988 
service treatment record, the examiners noted that the Veteran 
slipped down steps at the Austin Reserves Center while preparing 
rations.  In an attached record, examiners at the Austin Air 
Force Base Hospital reported that the Veteran injured his left 
ankle and, subsequently, diagnosed a fracture of the left ankle.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported by 
the Veteran).  As the Veteran clearly underwent a left ankle 
injury in service, in exactly the manner described by the Veteran 
in his statements, and contains no records indicating a right 
ankle injury, the evidence indicates that the Veteran actually 
injured his left ankle rather than his right ankle.  Therefore, 
the Board finds the Veteran's statements indicating an in-service 
right ankle injury to lack credibility, and are outweighed by the 
evidence of record that reflects no history, complaints, 
findings, diagnosis, or treatment for a right ankle injury or 
disorder or even symptoms during service.  Caluza, 7 Vet. App. at 
498; Curry, 
7 Vet. App. at 68.  

The weight of the evidence also demonstrates no continuous right 
ankle complaints or symptoms since service separation.  The post-
service medical evidence first reflects complaints or treatment 
related to right ankle disorder for decades following active 
service.   Specifically, the first treatment noted for a right 
ankle disorder is found in July 2006 VA treatment records, 
indicating treatment for bilateral edema.  The Board emphasizes 
the multi-year gap between end of Reserve service (1989) and 
initial reported symptoms related to a right ankle disorder in 
approximately 2006 (a 27-year gap) as one factor for 
consideration in this determination of lack of continuous post-
service symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where Veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

Reviewing the lay evidence of record, the Veteran has made only a 
few statements regarding his right ankle disorder.  In most of 
these, he merely indicated that he incurred a right ankle injury 
during service.  The Board notes that the mere fact of an in-
service injury, absent proof of a current related disorder, is 
insufficient to support a claim for service connection.  See, 
e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding 
that in the absence of proof of present disability there can be 
no valid claim).  In a September 2008 statement, the Veteran 
indicated that, after he fell down and fractured his right ankle, 
he has experienced nerve damage in his right leg.  The Board 
notes that the treatment records included in the claims file 
indicate right leg radiculopathy.  However, the record contains 
no competent medical evidence suggesting a nexus between a nerve 
disorder affecting the entire right leg and the purported bone 
fracture in the right ankle.  Also, although the Veteran normally 
is competent to report as to observable symptomatology, he is not 
competent to diagnose a medical condition involving internal and 
nonvisible orthopedic disability or neurological disorders or 
make a medical nexus determination.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

In a July 2006 VA treatment record, the Veteran reported 
fracturing his right ankle during the 1980s and experiencing 
occasional pain since that time.  However, as noted above, the 
Board finds the Veteran's claims of an in-service right ankle 
fracture to lack credibility.  Caluza, 7 Vet. App. at 498; Curry, 
7 Vet. App. at 68.  Also, the evidence indicates that the Veteran 
did not claim that the symptoms of a current right ankle disorder 
began in service until after he filed his current VA disability 
compensation claim.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).

In support of his claim, the Veteran filed statements from his 
friends and his wife.  The Board notes that, in each of these 
records, the author noted having known the Veteran for years and 
indicated that, over that period, the Veteran complained of pain 
in his ankle.  Also, two of the letters mention that the 
Veteran's ankle would go out on him.  The Board notes, however, 
that neither the Veteran's friends nor his wife stated that they 
knew the Veteran at the time of the purported in-service injury, 
thereby lessening the value of their opinions.  Moreover, none of 
the authors specifies which ankle caused the Veteran problems.  
As the in-service record of evidence does not show any right 
ankle injury in service and these letters do not show right ankle 
problems since service, the Board finds that they lack probative 
value in this matter.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Board entitled to discount the credibility of evidence in light 
of its own inherent characteristics and its relationship to other 
items of evidence).  

Because the weight of the evidence indicates no right ankle 
injury or symptoms of disorder during service, the probative 
evidence indicates no right ankle disorder or symptoms until long 
after service separation, and there is no objective medical 
opinion based upon a factually accurate history that tends to 
relate a right ankle disorder to service, the Board finds that 
the Veteran's claim for service connection for a right ankle 
disorder must be denied.  As the preponderance of the evidence 
weighs against the Veteran's claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service connection 
for right ankle disorder must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).

Service Connection for Left Ear Hearing Loss and Tinnitus

The Veteran seeks service connection for left ear hearing loss 
and tinnitus due to in-service noise exposure, incurred while 
working in food service for tank battalions and artillery 
batteries.  After a review of all the evidence of record, lay and 
medical, the Board finds that the weight of the evidence 
demonstrates that the Veteran was exposed to some noise in 
service but not significant acoustic trauma, and that the 
Veteran's current hearing loss and tinnitus are not related to 
noise exposure in service.  

In evaluating claims of service connection for hearing loss, it 
is observed that the threshold for normal hearing is from 0 to 20 
decibels, with higher threshold levels indicating some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Moreover, 38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purposes of applying the laws 
administered by VA.  Hearing loss will be considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385

Reviewing the evidence of record, the Veteran's service treatment 
records contain no notation indicating treatment or diagnosis of 
hearing loss or tinnitus during service.  In a March 1973 
enlistment examination, an audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
10
10
5
5
8
LEFT
5
15
10
5
9
 
As noted above, subsequent treatment records contain no findings 
or diagnosis indicating hearing loss or tinnitus.  The Veteran 
also did not report experiencing any hearing loss on his October 
1985 service discharge report of medical history.  

The October 1985 service discharge medical examination report did 
not include any findings of tinnitus.  A contemporaneous 
audiological evaluation indicated pure tone thresholds, in 
decibels, as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
10
10
10
5
9
LEFT
0
15
15
0
8
 
Therefore, the service treatment records do not contain any 
indication of increased hearing loss or tinnitus.  

Reviewing the post-discharge evidence, in a September 2008 VA 
medical examination report, the examiner noted that he had 
reviewed the Veteran's claims file, to include service treatment 
records and a June 2007 VA audiogram report, indicating hearing 
within normal limits bilaterally.  Upon interview, the Veteran 
reported experiencing gradual hearing loss, mainly in the left 
ear, over the past eight years.  He reported difficulty hearing 
in noisy or crowded environments, and difficulty hearing his wife 
if he was not facing her.  He indicated that he had a "little 
bit" of a disequilibrium/balance problem.  He stated that he had 
first experienced tinnitus about six to seven years prior, 
occurring in one ear and then the other.  He stated that it was a 
high-pitched tone, associated with an acute balance problem.  He 
indicated that this would occur two to three times per month, 
with episodes lasting about 30 seconds.  

The Board finds that the Veteran's bilateral hearing impairment 
does not meet the criteria for hearing loss disability for VA 
disability compensation purposes.  The level of hearing 
impairment or hearing loss, as indicated by speech recognition 
test scores and audiometric testing, does not constitute hearing 
loss disability for VA disability compensation purposes.  38 
C.F.R. § 3.385.  Upon testing, the September 2008 VA examiner 
noted that word recognition bilaterally was 96 percent, and word 
recognition abilities were judged to be good bilaterally.  
Otoscopic inspection was unremarkable bilaterally, type A 
tympanograms were consistent with middle ear system function 
within normal limits bilaterally, and contralateral acoustic 
reflexes could not be tested due to inability to maintain a seal.  

With regard to audiometric test results, the evidence does not 
show that auditory thresholds in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater, 
or that the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater.  
The September 2008 VA examiner stated that, despite repeated 
attempts and reinstruction, pure-tone results were not reliable 
and were not suitable for rating purposes.  The VA examiner 
reported that the Veteran did not appear to be putting forth a 
good-faith effort to cooperate during the examination, and 
concluded that the test results were strongly suggestive of a 
non-organic hearing loss/hearing loss component.  The VA examiner 
stated that there was variability in responses to pure-tones of 
up to 20 dB with retest, more than would expected from test-
retest variability.  Also, otoacoustic emissions were present at 
2000, 3000, and 4000 Hz bilaterally and at 6000 Hz in the right 
ear, consistent with normal cochlear outer cell function and 
hearing at 25dB or better, normal per VA standards, but 
inconsistent with the elevated thresholds obtained at those 
frequencies.  The Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability. In the 
absence of proof of a present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Even if the Veteran were shown to have a current disability of 
left ear hearing loss that met the criteria of 38 C.F.R. § 3.385, 
the weight of the evidence demonstrates that the current left ear 
hearing loss and tinnitus are not related to service, including 
to noise exposure in service.  The September 2008 VA examiner 
noted that the Veteran was exposed to some noise during service, 
and diagnosed tinnitus, but opined that the Veteran's current 
hearing loss and tinnitus were not caused by any in-service noise 
exposure.  Regarding tinnitus, the VA examiner stated as a basis 
for the opinion that the Veteran reported onset of tinnitus well 
after service separation, and that he also stated that 
intermittent and brief episodes of tinnitus, accompanied by acute 
balance problems, were inconsistent with tinnitus typically 
associated with noise exposure.  

With regard to left ear hearing loss, the September 2008 VA 
examiner noted that hearing tests found in the service treatment 
records indicated hearing within normal limits.  He indicated 
that the Veteran's reports of gradually progressive hearing loss, 
occurring well after separation, was inconsistent with in-service 
noise exposure.  As a basis for the opinion, the examiner 
indicated that research studies that have demonstrated that 
hazardous noise exposure has an immediate effect on hearing, and 
that hearing loss caused by exposure to noise does not have a 
delayed onset, and is neither progressive nor cumulative.  

The September 2008 VA examiner concluded that, even though the 
audiological test results were unreliable and unsuitable for 
ratings purposes, it was the examiner's opinion was that any 
hearing loss and tinnitus current existing, whether organic or 
in-organic, was not caused by or as a result of in-service noise 
exposure.  Another basis for the examiner's opinion was that some 
of the current hearing loss was most likely non-organic, that is, 
aging, long-term occupational noise exposure, pre-existing 
hearing loss etiology, and recreational noise exposure that had 
contributed to the Veteran's current hearing loss and tinnitus.  
The VA examiner noted that it would be speculative to allocate a 
degree of hearing loss and tinnitus to each of the aforementioned 
etiologies, particularly given the poor reliability of 
responses/likely non-organic hearing loss component noted.  
Noting the thoroughness of the examination, the review of the 
claims file, and the explanation of the rationale, the Board 
finds that the September 2008 VA examiner's opinion has 
substantial probative value on the issues of service connection 
for tinnitus and left ear hearing loss.  See Prejean v. West, 13 
Vet. 444, 448 (2000).  

At the May 2010 Board hearing, the Veteran testified that he 
talked to a doctor while getting fitted for hearing aids, and 
that the doctor asked what he did in service.  After the 
examination, the doctor said that the Veteran was around a lot of 
noise.  The doctor did not make any further comments.  The Board 
notes that the Veteran is competent to testify as to things he 
can observe as a lay person, such as exposure to loud noises, 
symptoms of hearing loss and tinnitus, and things told him by a 
doctor.  However, in this instance, the doctor's statements to 
the Veteran are not of probative value.  First, the VA 
acknowledges that the Veteran was exposed to some noise during 
service, so the doctor's comments are merely cumulative of 
evidence already of record.  Most importantly, as this doctor did 
not offer a nexus opinion, indicating that the Veteran's hearing 
was related to in-service noise exposure, the doctor's statements 
are have no tendency to relate the current disorders of hearing 
loss and tinnitus to service, including to noise exposure in 
service.  38 C.F.R. § 3.303.

The Board has reviewed the Veteran's statements and those of his 
friends, all indicating that the Veteran experienced a gradual 
loss of hearing beginning at some point after service.  While the 
Veteran is competent to testify as to things that he can observe 
through his senses.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(regarding lay testimony of tinnitus); see also, e.g., Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to 
report symptoms because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses).  
However, the Veteran has not provided evidence indicating any 
link between his hearing loss and tinnitus and exposure to noise 
during service.  Considering the normal hearing tests included in 
the service treatment records, the late onset of the claimed 
disorders, and the medical opinion indicating that the disorders 
were less likely than not related to in-service noise exposure, 
the Board finds that the Veteran's respective claims for service 
connection for bilateral hearing loss and tinnitus must be 
denied.  

As the preponderance of the evidence weighs against the Veteran's 
claims, the benefit of the doubt doctrine is not applicable and 
the claims for service connection for left ear hearing loss and 
tinnitus are denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability, to include low back 
strain and degenerative changes (claimed as low back injury), is 
granted.

Service connection for right ankle disorder is denied

Service connection for left ear hearing loss is denied.

Service connection for tinnitus (claimed as ringing in the ears) 
is denied.  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


